DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 5/13/2022 is acknowledged.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 contains the formula “SiO2” in line 3, which should be “SiO2”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  claim 5 contains the abbreviations “PVD” in line 2 and “PE-CVD” in line 3. These abbreviations should be fully spelled out before being used in the claims, e.g. “physical vapor deposition (PVD)” and “plasma enhanced chemical vapor deposition (PE-CVD)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the at least one first surface of the protection system" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear if "the at least one first surface of the protection system" is intended to refer to the "at least one first surface of the polymeric substrate" in lines 2-3 or the “surface of the protection system” in line 4. For the purposes of examination, "the at least one first surface of the protection system" will be considered to mean “the surface of the protection system”.
Claims 2-15 depend from claim 1 and, therefore, also contain this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 8, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (U.S. Patent Application Publication 2018/0040393, hereafter Fujino ‘393) in view of Watanabe (U.S. Patent Application Publication 2017/0345767, hereafter Watanabe ‘767).
Claim 1: Fujino ‘393 teaches a method of providing a polymeric substrate (abstract) comprising:
providing a protective system (3) of at least one layer on a first surface of the polymeric substrate (2) (Fig. 1, [0024]);
coating a spectrally controlling system (4) on a surface of the protection system to provide an external surface (Fig. 1, [0024]), the spectrally controlling system comprising at least a light reflecting layer ([0066]); and
partially removing the spectrally controlling system from the external surface until reaching the surface of the protection system (Fig. 2, [0131]) creating in the spectrally controlling system an area (9) free of the light rejecting layer (Fig. 2, [0131]).
Fujino ‘393 further teaches that the substrate can be a light transmitting substrate for an optical device (abstract, [0001]), and that partially removing the spectrally controlling system forms a wiring pattern where the area free of the spectrally controlling system is between the wires (Fig. 2, [0017], [0030])

	With respect to claim 1, Fujino ‘393 does not explicitly teach that the method includes covering the area free of the spectrally controlling system by depositing at least one or more substances in droplets.
	Watanabe ‘767 teaches a method of providing a light transmitting polymeric substrate for an optical device (abstract, [0001], [0027]) comprising forming a wiring pattern (abstract). Watanabe ‘767 teaches that the method can include depositing an insulating layer between wires by ink jet printing (abstract, [0033]), which is a type of deposition which deposits in droplets. Watanabe ‘767 teaches that this layer can provide insulation and prevent short circuiting (abstract, [0035]). Both Watanabe ‘767 and Fujino ‘393 teach methods of providing a light transmitting polymeric substrate for an optical device (‘393, abstract, [0001]; ‘767, abstract, [0001], [0027]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of depositing an insulating layer between wires by ink jet printing taught by Watanabe ‘767 to the method taught by Fujino ‘393 because this layer can provide insulation and prevent short circuiting, as taught by Watanabe ‘767.

	Claim 2: Fujino ‘393 teaches that the protection system can comprise an abrasion protection layer ([0030]) comprising silica (SiO2) ([0039]).
	Claim 3: Fujino ‘393 teaches that the polymeric substrate, protection system, and spectrally controlling system are at least partially permeable to light originating from a second side of the substrate (abstract, [0023], [0024]).
	Claim 4: Fujino ‘393 teaches that the spectrally controlling system can comprise a reflective metal layer ([0120]) comprising chromium ([0065]).

	Claim 6: It is noted that the use of a thermal hardcoat is presented in the alternative only. Therefore, the limitations of claim 6 can be met by either the abrasion resistant coating including a thermal hardcoat of thermally cured silicone, or the abrasion resistant coating including a stress resistant coating or a SiO2 layer.
Fujino ‘393 teaches that the protection system can comprise an abrasion protection layer ([0030]) comprising silica (SiO2) ([0039]).

Claim 8: Fujino ‘393 teaches that the removal of the spectrally controlling system can be at a depth equal to the thickness of the spectrally controlling system (Fig. 2), where the spectrally controlling system has a thickness of not more than 150 nm and at least 20 nm ([0095]).

Claim 10: The modified teachings of Fujino ‘393 teach that the depositing is performed by ink jet printing, as discussed above, which is a type of printing which uses a device to deposit substances in droplets.
Claims 12 and 13: The modified teachings of Fujino ‘393 teach that the depositing is performed by ink jet printing, as discussed above.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. ‘393 in view of Watanabe ‘767 as applied to claim 1 above, and further in view of Sieber et al. (U.S. Patent Application Publication 2016/0237565, hereafter Sieber ‘565).
The modified teachings of Fujino ‘393 teach the limitations of claim 1, as discussed above. Fujino ‘393 further teaches that the spectrally controlling system can be a multilayer physical vapor deposition coating using a magnetron sputtering (Fig. 2, [0111]) incorporating a metal layer (6) comprising chrome ([0065]).
Fujino ‘393 teaches that the method can further comprise forming a resist layer (8) after forming the layer comprising chrome (Fig. 2, [0132]).

With respect to claim 5, the modified teachings of Fujino ‘393 do not explicitly teach that the method comprises PE-CVD of hexamethyldisiloxane.
Sieber ‘565 teaches a method of forming an optical device ([0132]) comprising depositing a resist layer on the substrate ([0153]). Sieber ‘565 teaches that the method can include vapor depositing hexamethyldisiloxane layer just before the resist ([0153]), where vapor depositing can comprise plasma enhanced chemical vapor deposition ([0003], [0392], [0442]). Sieber ‘565 teaches that this layer promotes adhesion of the photoresist ([0153], [0442]). Both Sieber ‘565 and Fujino ‘393 teach methods of forming an optical device (‘393, abstract, [0001]; ‘565, [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of vapor depositing hexamethyldisiloxane layer just before the resist where vapor depositing comprises plasma enhanced chemical vapor deposition taught by Sieber ‘565 to the method taught by the modified teachings of Fujino ‘393 because this layer promotes adhesion of the photoresist, as taught by Sieber ‘565.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. ‘393 in view of Watanabe ‘767 as applied to claim 1 above, and further in view of Hosokawa et al. (U.S. Patent Application Publication 2018/0175100, hereafter Hosokawa ‘100).
The modified teachings of Fujino ‘393 teach the limitations of claim 1, as discussed above. Fujino ‘393 further teaches that the protection system can comprise a resin layer ([0032]).

With respect to claim 7, the modified teachings of Fujino ‘393 do not explicitly teach that the protection system is deposited by dip coating the substrate.
Hosokawa ‘100 teaches a method of providing a light transmitting substrate for an optical device (abstract, [0002]) comprising depositing a resin layer on the light transmitting substrate (abstract). Hosokawa ‘100 teaches that the resin layer can be deposited by dip coating (abstract). Hosokawa ‘100 teaches that dip coating can form a resin layer with substantially uniform thickness easily and reliably ([0086]). Both Hosokawa ‘100 and Fujino ‘393 teach method of providing a light transmitting substrate for an optical device (‘393, abstract, [0001]; ‘100, abstract, [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dip coating taught by Hosokawa ‘100 as the method of depositing the resin protection system in the method taught by the modified teachings of Fujino ‘393 because dip coating can form a resin layer with substantially uniform thickness easily and reliably, as taught by Hosokawa ‘100.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. ‘393 in view of Watanabe ‘767 as applied to claim 1 above, and further in view of Yamazaki et al. (U.S. Patent Application Publication 2011/0001146, hereafter Yamazaki ‘146).
The modified teachings of Fujino ‘393 teaches the limitations of claim 1, as discussed above. Fujino ‘393 further teaches that partially removing the spectrally controlling system can comprise forming a groove exposing the underlying layer by etching with an etching solution (Fig. 2, [0133]).

With respect to claim 9, the modified teachings of Fujino ‘393 do not explicitly teach that the spectrally controlling system is partially removed by laser etching with a laser.
Yamazaki ‘146 teaches a method of providing a light transmitting polymeric substrate for an optical device (abstract, [0002], [0037]). Yamazaki ‘146 teaches that etching using a laser irradiation and etching using a solution are functionally equivalent for the purposes of forming a groove exposing the underlying layer ([0097]). Both Yamazaki ‘146 and Fujino ‘393 teach method of providing a light transmitting polymeric substrate for an optical device (‘393, abstract, [0001]; ‘146, abstract, [0002], [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the etching using laser irradiation taught by Yamazaki ‘146 for the etching using an etching solution used in the method taught by the modified teachings of Fujino ‘393 because etching using a laser irradiation and etching using a solution are functionally equivalent for the purposes of forming a groove exposing the underlying layer, as taught by Yamazaki ‘146.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. ‘393 in view of Watanabe ‘767 as applied to claim 10 above, and further in view of Trajkovska-Broach et al. (U.S. Patent Application Publication 2014/0237817, hereafter Trajkovska-Broach ‘817).
The modified teachings of Fujino ‘393 teach the limitations of claim 10, as discussed above. With respect to claim 11, they do not explicitly teach that the droplets have a volume of less than 50 picolitres and at least 5 picolitres.
Trajkovska-Broach ‘817 teaches a method of making an optical device (abstract) comprising depositing a layer by inkjet printing (abstract). Trajkovska-Broach ‘817 teaches that volume of the droplets is an optimizable results effective variable which affects the topography of the deposited layer ([0066], [0067]). Both Fujino ‘393 and Trajkovska-Broach ‘817 teach method of making an optical device (‘393, abstract, [0001]; ‘817, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the droplet volume in the method taught by the modified teachings of Fujino ‘393 because volume of the droplets is an optimizable results effective variable which affects the topography of the deposited layer, as taught by Trajkovska-Broach ‘817.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. ‘393 in view of Watanabe ‘767 as applied to claim 1 above, and further in view of Nagafuji et al. (U.S. Patent Application Publication 2012/0251038, hereafter Nagafuji ‘038).
Claim 14: The modified teachings of Fujino ‘393 teach the limitations of claim 1, as discussed above. Fujino ‘393 further teaches that the method can comprise applying a resist layer (8) to surface of the spectrally controlling system (Fig. 2, [0132]).

With respect to claim 14, the modified teachings of Fujino ‘393 do not explicitly teach that the method comprises applying a layer of varnish to a surface of the spectrally controlling system.
Nagafuji ‘038 teaches a method of making an optical device (abstract). Nagafuji ‘038 teaches that a photoresist can be applied in the form of a varnish ([0051]). Both Nagafuji ‘038 and Fujino ‘393 teach method of making an optical device (‘393, abstract, [0001]; ‘038, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the photoresist in the form of a varnish as taught by Nagafuji ‘038 in the method taught by the modified teachings of Fujino ‘393 because it would have been a simple substitution that would have yielded predictable results.

Claim 15: With respect to claim 15, the modified teachings of Fujino ‘393 do not explicitly teach that the first surface of the polymeric substrate has at least partially 3D geometry and the area is located at such a 3D geometry.
However, the claimed method differs from the method taught by the modified teachings of Fujino ‘393 only in the shape of the first surface of the polymeric substrate, and it has been held that changes in shape are obvious in the absence of evidence indicating that said shape is critical. See MPEP 2144.04.IV.B.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713